BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2004 Annual Report on Form 10-K

 

EXHIBIT 10.14 (b)

 

AMENDMENT TO EXECUTIVE LIFE INSURANCE PLAN

 

RESOLVED, that the Corporation’s split-dollar life insurance program for
officers elected by the Board of Directors is amended effective July 1, 2004 so
that existing policies shall be converted from collateral split-dollar policies
to endorsement split-dollar policies and new insurance shall be provided by
death benefit only policies, subject to the conversion as well of existing
policies to death benefit only policies if management determines such action to
be appropriate.

 